HUSPENI, Judge
(dissenting).
I believe the issue here has been the subject of too much litigation; litigation which has been both emotionally and economically costly to the parties involved. A review of Burr v. Burr, 353 N.W.2d 644 (Minn.Ct.App.1984), Ruud v. Ruud, 380 N.W.2d 765 (Minn.1986) and Gunderson v. Gunderson, 408 N.W.2d 852 (Minn.1987), leaves me with a firm conviction that if at the time a marriage is dissolved the parties agree that maintenance will survive obli-gee’s subsequent remarriage, they should make certain that their stipulation says so in words that are not ambiguous and that those words are included in the decree itself.
Notwithstanding the ideal just expressed, I respectfully dissent and would affirm the trial court.
The Gunderson court observed that “Minn.Stat. § 518.64, subd. 3 also allows maintenance to continue past remarriage if the parties have so agreed in writing. Conceivably, a written stipulation could serve this purpose.” Gunderson at 853. I believe that, unlike the situation in Gunder-son, the stipulation here did meet the statutory requirement. The decree specifically provided that the sum of $36,000 be paid to respondent over a five year period. The obligation continues until expiration of that time period or the death of respondent. In addition, the decree requires that:
[Appellant] shall maintain a policy of life insurance on his life naming [respondent] as beneficiary with said amount to be at least equal to the unpaid amount of spousal maintenance remaining from time to time with said beginning amount to be $36,000.00.
Finally, the decree provided:
The parties agree that should [appellant’s] net income (gross income less state and federal and FICA withholding) decrease by an amount in excess of twenty percent (20%) from its present level, the amount of spousal maintenance shall be renegotiated. However, said renegotiated amount shall not be less than *62twenty percent (20%) of Respondent’s then net income (gross income less state, federal, and FICA deductions). If the monthly payments are reduced, the total of $36,000 to be paid shall remain the same and the number and term of payments shall be extended accordingly.
These circumstances are qualitatively different from those present in Gunderson.
At most appellant's arguments to the trial court and on appeal raise only a question of ambiguity. Thus, it is proper to examine those writings which are critically enlightening here: the letters written by both parties to one another during their settlement negotiations. Respondent proposed in a letter dated November 6, 1984, that:
Whether or not [respondent or appellant] ever remarry is irrelevant to the divorce settlement and any maintenance support payments agreed upon.
Appellant replied in a letter dated November 12, 1984:
We differ on amounts for my take-home pay, the valuation of personal property, and your living expenses. With adjustments in these three areas, I believe we can agree on a more reasonable figure.
# # # # * *
Your proposal should be used as the basis for our property settlement. With the exception of the amount of maintenance support and the date of finalization of the divorce vs. selling of the house, I am in complete agreement with your proposal.
Minn.Stat. § 518.64, subd. 3, permits the court to look not only to the words of the dissolution decree but also to other written agreements regarding the impact of an obligee’s remarriage on the maintenance obligation. In this case, I believe the letters constitute an agreement that maintenance would continue beyond respondent’s remarriage. The statutory requirement, I submit, has been satisfied and the trial court should be affirmed.